IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RANEY RICHARDSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-4991

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 6, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Raney Richardson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying defendant’s motions

to correct illegal sentence rendered on February 9, 2016, in Duval County Circuit

Court case number 16-2008-CF-14726-AXXX-MA is granted. Upon issuance of

mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for

treatment as a notice of appeal.

WOLF, ROWE, and KELSEY, JJ., CONCUR.